Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 17th, 2021 have been fully considered but they are not persuasive. 
Applicant appears to argue that the diaphragm and the shutter do not shade the light when fully retracted, which is moot since as shown in the claim 1 rejection below (examiner labeled Fig. 7 of Kudoh), the light shading arms are not the shutter and the diaphragm, but the housing arms for the shutter and the diaphragm. Additionally, the light shading arms (there are three arms as shown below) are more or less exposed to the stray light, and it can be expected that the arms will block/reduce some stray light and therefore should be considered as having a light-shading function.
Further, even if considering the diaphragm and the shutter as the light shading arms as suggested by Applicant, Kudoh indicates ([0009]) in the summary of invention “At least one of a shutter and an iris diaphragm having a changeable opening diameter is disposed between the first lens unit and the second lens unit.” It is understood that changing in one or both of the diaphragm and the shutter will change the aperture of the light going through, which is just 
Even further, “for shading light” is considered as intended use, which does not explicitly indicate the function of the light shading arm. Applicant may consider to change the language to “a light shading member configured to shade light”. 
In addition, “body for fixedly shading light” is also considered as intended use. In Kudoh’s teaching, the body provides support for the arms and/or the diaphragm and shutter, thus is considered for fixedly shading light. The recitation “for fixedly shading light” of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudoh (US 2010/0183288).

    PNG
    media_image1.png
    921
    639
    media_image1.png
    Greyscale

Regarding claim 1, Kudoh discloses a light shading plate (Fig. 7, 6), comprising: a body for fixedly shading light (examiner labeled Fig. 7); and 
a light shading arm for shading light (examiner labeled Fig. 7), 
wherein the body comprises an object-side surface close to an object side (examiner labeled Fig. 7), an image side surface opposite to the object-side surface (examiner labeled Fig. 7), and an inner peripheral surface connecting the object-side surface with the image-side 
Regarding claim 2, Kudoh further discloses wherein the light shading arm comprises a first light shading arm (examiner labeled Fig. 7) and a second light shading arm (examiner labeled Fig. 7); the first light shading arm is provided on an edge of the inner peripheral surface close to the object-side surface (as shown in examiner labeled Fig. 7); and the second light shading arm is provided on an edge of the inner peripheral surface close to the image-side surface (as shown in examiner labeled Fig. 7).

    PNG
    media_image2.png
    264
    689
    media_image2.png
    Greyscale

Regarding claim 3, Kudoh further discloses wherein the first light shading arm comprises a first surface close to the image side (examiner labeled Fig. 7 Ver. 2), a second surface opposite to the first surface (examiner labeled Fig. 7 Ver. 2), and a first end surface extending obliquely from a side of the second surface close to the optical axis to the first surface along a direction facing away from the optical axis (examiner labeled Fig. 7 Ver. 2); the second light shading arm comprises a third surface close to the image side (examiner labeled Fig. 7 Ver. 2), a fourth surface opposite to the third surface (examiner labeled Fig. 7 Ver. 2), and a second end surface 
Regarding claim 4, Kudoh further discloses wherein the first surface is provided with an extinction area (as shown in examiner labeled Fig. 7 Ver. 2, the first surface blocks light entering the system). 
Regarding claim 5, Kudoh further discloses wherein the first end surface is provided with an extinction area (as shown in examiner labeled Fig. 7 Ver. 2, the first end surface blocks light entering the system). 
Regarding claim 6, Kudoh further discloses wherein the second end surface is provided with an extinction area (as shown in examiner labeled Fig. 7 Ver. 2, the second end surface blocks light entering the system).
Regarding claim 7, Kudoh further discloses wherein the light shading arm and the body are formed into one piece (as shown in examiner labeled Fig. 7, first and second light shading arms are integral with the body).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh (US 2010/0183288) in view of Chou (US 2017/0108627).

    PNG
    media_image3.png
    735
    605
    media_image3.png
    Greyscale

Regarding claim 8, Kudoh teaches all the limitations as stated in claim 1 and further teaches a lens module (Fig. 7), comprising: a lens barrel having a receiving space (5); and an optical assembly received in the receiving space (as shown in Fig. 7, lenses 1 and 3 received in body 5), wherein the optical assembly comprises a first lens close to an object side (1), a second lens provided at an image side of the first lens (3), and the shading plate (6) as described in claim 1. 
Kudoh does not specifically disclose a third lens provided at an image side of the second lens, a fourth lens provided at an image side of the third lens, and a light shading plate is provided between the third lens and the fourth lens.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the light shielding plate of Kudoh with the a third lens provided at an image side of the second lens, a fourth lens provided at an image side of the third lens, and a light shading plate is provided between the third lens and the fourth lens as taught by Chou, for the purpose of preventing stray light from reaching the imaging sensor. 
Regarding claim 9, Kudoh in view of Chou teaches as is set forth in claim 8 rejection and Kudoh further teaches wherein the light shading arm comprises a first light shading arm (examiner labeled Fig. 7) and a second light shading arm (examiner labeled Fig. 7); the first light shading arm is provided on an edge of the inner peripheral surface close to the object-side surface (as shown in examiner labeled Fig. 7); and the second light shading arm is provided on an edge of the inner peripheral surface close to the image-side surface (as shown in examiner labeled Fig. 7).
Regarding claim 10, Kudoh in view of Chou teaches as is set forth in claim 9 rejection and Kudoh further teaches wherein the first light shading arm comprises a first surface close to the image side (examiner labeled Fig. 7 Ver. 2), a second surface opposite to the first surface (examiner labeled Fig. 7 Ver. 2), and a first end surface extending obliquely from a side of the second surface close to the optical axis to the first surface along a direction facing away from the optical axis (examiner labeled Fig. 7 Ver. 2); the second light shading arm comprises a third surface close to the image side (examiner labeled Fig. 7 Ver. 2), a fourth surface opposite to the 
Regarding claim 11, Kudoh in view of Chou teaches as is set forth in claim 10 rejection and Kudoh further teaches wherein the first surface is provided with an extinction area (as shown in examiner labeled Fig. 7 Ver. 2, the first surface blocks light entering the system). 
Regarding claim 12, Kudoh in view of Chou teaches as is set forth in claim 11 rejection and Kudoh further teaches wherein the first end surface is provided with an extinction area (as shown in examiner labeled Fig. 7 Ver. 2, the first end surface blocks light entering the system). 
Regarding claim 13, Kudoh in view of Chou teaches as is set forth in claim 12 rejection and Kudoh further teaches wherein the second end surface is provided with an extinction area (as shown in examiner labeled Fig. 7 Ver. 2, the second end surface blocks light entering the system). 
Regarding claim 14, Kudoh in view of Chou teaches as is set forth in claim 8 rejection and Kudoh further teaches wherein the light shading arm and the body are formed into one piece (as shown in examiner labeled Fig. 7, first and second light shading arms are integral with the body).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872  
20 October 2021                                                                                                                                                                                         
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872